The appeal in this case is from an order denying motion to dismiss bill of complaint and from another order denying motion to dismiss bill of complaint after a second amendment to the bill of complaint.
The bill of complaint was exhibited by J. C. Baile as Administrator, Cum Testamentum Annexo, Nellie M. Baile as Executrix of the Estate of J. H. Baile, deceased, and Nellie M. Baile, a widow. The bill in effect alleged that defendant Ryan had persuaded by misrepresentations Nellie M. Baile as Executrix of the estate of J. H. Baile, deceased, to exchange certain bonds and liquidator's certificates belonging to the estate of J. H. Baile, deceased, and also certain liquidator's certificate belonging to Nellie M. Baile, individually, *Page 686 
for a certain certificates of stock in National Portland Cement Company, a corporation; and that Ryan had sold to other defendants certain of the bonds and certificates the property of the estate of J. H. Baile, deceased, which he so procured from Nellie M. Baile with the full knowledge of such purchasers that such bonds and stocks were the property of the estate of J. H. Baile, deceased, and that the same had been transferred and assigned by Nellie M. Baile without authority of law.
The bill prayed for a rescission of the exchange and return of the property and offered to do equity.
The allegations of the bill are sufficient to show that J. C. Baile was administrator Cum Testamentum Annexo of J. H. Baile, deceased, and Nellie M. Baile was Executrix of the Last Will and Testament of J. H. Baile, deceased, and that transfer and assignment of the personal property aforesaid of the estate of J. H. Baile, deceased, by Nellie M. Baile to F. J. Ryan not being joined therein by J. C. Baile, Administrator as aforesaid and without any order of court authorizing the same, was without authority of law and not binding on the estate.
The bill is, therefore, not without equity and the orders overruling motion to dismiss were without error and should be affirmed.
It is so ordered.
Affirmed.
WHITFIELD, C. J., and TERRELL, BUFORD and DAVIS, J. J., concur.